KELLY, Judge,
concurring.
I concur in the result. I write separately, however, to dissociate myself from the paradigm suggested in the lead Opinion as being acceptable search and seizure behavior.
To date, the Courts of Pennsylvania have accepted entrance and seizure by subterfuge in the following situations: 1) a police officer gains access, observes contraband or illegal activity in plain view, leaves, and then obtains a warrant, Commonwealth v. Morrison, 275 Pa.Super. 454, 418 A.2d 1378 (1980) (en banc); 2) a police officer gains access, observes contraband or illegal activity in plain view, leaves, and then obtains consent to enter, Commonwealth v. Reiss, 440 Pa.Super. 151, 655 A.2d 163 (1995), affirmed by equally divided court, 543 Pa. 479, 672 A.2d 784 (1996); and 3) a police officer gains access, observes contraband or illegal activity in plain view, leaves for the purpose of immediately obtaining backup assistance and then together reenter after having identified themselves as police officers, Commonwealth v. Moye, 402 Pa.Super. 81, 586 A.2d 406 (1990).
In each of the above cited eases the officer, after having gained entry, observed contraband in plain view and then left the premises prior to returning and effectuating the arrest. These factors provide some objective criteria to allow a reviewing court to evaluate the conduct of the officers. In this case, the officers neither observed contraband nor exited the premises prior to obtaining defendant’s consent. In the paradigm suggested by the lead Opinion, officers may enter a premises by subterfuge, and based on unverifiable suspicion, attempt to obtain the defendant’s consent. This poses a far more fluid situation than previously permitted, and would blur established lines for evaluating the legitimacy of a seizure obtained as a result of subterfuge.
CAVANAUGH, J. concurs in the result.